Appellate Case: 21-1420     Document: 010110754829       Date Filed: 10/18/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 18, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ALEXANDER GARCIA,

        Plaintiff - Appellant,

  v.                                                          No. 21-1420
                                                 (D.C. No. 1:19-CV-00555-CMA-KLM)
  HEFNER, Deputy ACDF; TITUS,                                  (D. Colo.)
  Deputy ACDF Housing; JOHN DOE,
  Deputy ACDF; YNIGUEZ, Deputy ACDF;
  MOHR, Deputy ACDF; TITUS,
  Deputy ACDF Medical,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and McHUGH, Circuit Judges.
                  _________________________________

       Alexander Garcia appeals the dismissal of his pro se civil rights action and the

 denial of post-judgment relief under Federal Rule of Civil Procedure 60(b).1 Because

 Mr. Garcia’s notice of appeal is untimely as to the underlying judgment of dismissal,


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
        We liberally construe Mr. Garcia’s pro se filings, but we do not act as his
 advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).
Appellate Case: 21-1420    Document: 010110754829        Date Filed: 10/18/2022       Page: 2



 we dismiss this appeal in part for lack of jurisdiction. As to the denial of

 post-judgment relief, we have jurisdiction under 28 U.S.C. § 1291 and affirm.

                                             I

       Mr. Garcia initiated this action in early 2019, alleging violations of his

 constitutional rights as a pretrial detainee at the Adams County Detention Facility.

 By November 2020, the litigation had made little progress, and Mr. Garcia failed to

 respond to discovery requests or sit for his deposition, despite receiving an extension

 of time to do so. Thus, defendants moved to dismiss for lack of prosecution. See

 Fed. R. Civ. P. 41(b). A magistrate judge directed Mr. Garcia to show cause why the

 case should not be dismissed, but he failed to respond, so the district court dismissed

 the action with prejudice on December 2, 2020. Mr. Garcia did not timely appeal.

       Instead, on April 21, 2021, Mr. Garcia moved to set aside the judgment under

 Rule 60(b)(1) based on his work obligations, the Covid-19 pandemic, and defense

 counsel’s failure to inform the district court that he had attempted to contact them.

 He explained that, during the pandemic, he “found himself in an adverse situation of

 both legal choices and personal obligation as well as business obligation when [he

 was] limited to only one project of 6 months . . . .” R., vol. 1 at 35. But he chose to

 prosecute this case, so he notified defense counsel that he was “out of town . . .

 working on a project that [he was] contractually and morally obligated to complete,”

 id. at 37. He further explained that he knew about the discovery deadline, but he

 declined to meet with defense counsel because they failed to respond to his requests

 for copies of their discovery questions until after the deadline had passed, and by

                                             2
Appellate Case: 21-1420    Document: 010110754829       Date Filed: 10/18/2022    Page: 3



 then the pandemic had caused significant confusion. See id. at 37-38. Meanwhile, he

 argued, defense counsel moved to dismiss his case without informing the district

 court that he had contacted them, which he suggested was tantamount to fraud.

       Also on April 21, Mr. Garcia moved the district court to appoint counsel to

 represent him on the merits of his dismissed claims.

       Then, on June 21, 2021, Mr. Garcia filed a motion under Rule 60(b)(3), as well

 as two other motions referring to Rule 60(b), arguing that defense counsel engaged in

 fraud by moving to dismiss without notifying the district court he had been in contact

 with them before the discovery deadline had passed.

       The magistrate judge construed Mr. Garcia’s requests for Rule 60(b) relief

 as claiming excusable neglect, see Fed. R. Civ. P. 60(b)(1), and fraud, see

 Fed. R. Civ. P. 60(b)(3).2 But she determined there was neither excusable neglect nor

 fraud, and therefore the motions should be denied. She also recommended that the

 motion for appointment of counsel be denied. The district court adopted the

 recommendations, denied Rule 60(b) relief, and declined to appoint counsel.

 Mr. Garcia then appealed.




       2
          The magistrate judge and the district court also referenced Rule 60(b)(6),
 which permits a court to set aside a judgment for “any other reason that justifies
 relief.” Mr. Garcia has not properly raised any specific argument under that
 provision, however, either in the district court or on appeal, and thus, we do not
 consider it.

                                            3
Appellate Case: 21-1420     Document: 010110754829         Date Filed: 10/18/2022    Page: 4



                                             II

        A. Scope of Appeal

        We first consider our jurisdiction, which is limited to “judgments from which a

 timely notice of appeal has been filed,” Lebahn v. Owens, 813 F.3d 1300, 1304

 (10th Cir. 2016). Normally, a notice of appeal must be filed within thirty days of

 the entry of judgment, although the time to appeal may be tolled if the appellant

 files a Rule 60 motion within 28 days from the entry of judgment, see id. (citing

 Fed. R. App. P. 4(a)(1)(A), 4(a)(4)(A)). A Rule 60 motion filed more than 28 days

 after entry of judgment does not toll time to appeal. See id.

        Portions of this appeal challenge the underlying judgment of dismissal and

 seek to remand for further proceedings. However, the district court dismissed the

 action on December 2, 2020, and Mr. Garcia did not timely appeal from the judgment

 of dismissal. Instead, he sought Rule 60(b) relief on April 21 and June 21, 2021. But

 because his Rule 60(b) motions were not filed within 28 days of the dismissal, they

 did not toll the time to appeal. Thus, the notice of appeal, filed on December 1,

 2021, is untimely with respect to the dismissal, and we dismiss this appeal to the

 extent it challenges that judgment.3


        3
         Mr. Garcia also contends the district judge should have recused due to an
 appearance of bias stemming from her dismissal. But he fails to demonstrate that he
 preserved this issue in the district court, and it is not our role to search the record on
 his behalf to ensure that he did. See Garrett v. Selby Connor Maddux & Janer,
 425 F.3d 836, 840 (10th Cir. 2005) (“[T]he court cannot take on the responsibility of
 serving as the litigant’s attorney in constructing arguments and searching the
 record.”); 10th Cir. R. 28.1(A) (requiring litigants to “cite the precise references in
 the record where the issue was raised and ruled on”). Absent any indication that
                                             4
Appellate Case: 21-1420     Document: 010110754829        Date Filed: 10/18/2022      Page: 5



        B. Relief Under Rule 60(b)

        We do, however, have jurisdiction to review the denial of Rule 60(b) relief,

 which is separately appealable from the underlying judgment. Lebahn, 813 F.3d

 at 1305. “Rule 60(b) . . . relief is extraordinary and may only be granted in

 exceptional circumstances.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1009

 (10th Cir. 2000) (internal quotation marks omitted). We review the denial of relief

 only for an abuse of discretion. See id. “Given the lower court’s discretion, the

 district court’s ruling is only reviewed to determine if a definite, clear or

 unmistakable error occurred below.” Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d

 1281, 1289 (10th Cir. 2005) (internal quotation marks omitted).

        The district court determined Mr. Garcia failed to establish either excusable

 neglect under Rule 60(b)(1) or fraud under Rule 60(b)(3). We consider these rulings

 in turn.

        1. Rule 60(b)(1)

        Rule 60(b)(1) provides that, “On motion and just terms, the court may relieve a

 party . . . from a final judgment, order, or proceeding for the following reasons:

 (1) mistake, inadvertence, surprise, or excusable neglect[.]” We have explained that

 “excusable neglect . . . encompass[es] situations in which failure to comply with a

 deadline is attributable to negligence.” Jennings v. Rivers, 394 F.3d 850, 856


 Mr. Garcia preserved this issue, we decline to consider it. See United States v.
 Leffler, 942 F.3d 1192, 1196 (10th Cir. 2019) (recognizing that absent precise record
 citations to where an issue was raised and ruled upon, an appellate court may assume
 an issue was not preserved and decline to consider it).
                                             5
Appellate Case: 21-1420    Document: 010110754829        Date Filed: 10/18/2022    Page: 6



 (10th Cir. 2005) (ellipsis and internal quotation marks omitted). In this context,

 negligence refers to “simple, faultless omissions to act and, more commonly,

 omissions caused by carelessness.” Id. (internal quotation marks omitted).

       As best we can tell from our liberal construction of Mr. Garcia’s brief, he

 contends he failed to respond to the show-cause order because it was not properly

 served on him. He says his lack of notice, coupled with the pandemic and his work

 obligations, constitute excusable neglect. But these arguments overlook the

 conscious decisions Mr. Garcia made that culminated in his lack of notice and the

 dismissal of this case. Our decision in Cessna Finance Corp. v. Bielenberg Masonry

 Contracting, Inc., 715 F.2d 1442 (10th Cir. 1983), in instructive. In Cessna Finance,

 the defendant sought to set aside a default judgment under Rule 60(b)(1), arguing that

 he chose not to answer a complaint or apprise his attorneys of it because he did not

 realize he faced personal liability in the matter. See id. at 1444-45. We held that the

 defendant’s conscious decision not to defend against the complaint or seek his

 attorneys’ advice did not constitute excusable neglect for purposes of Rule 60(b)(1).

 See id. at 1446-47.

       Here, Mr. Garcia similarly acknowledges that he knew about the discovery

 deadline before it passed and yet he made the conscious decision not to sit for his

 deposition or respond to the discovery request until defense counsel contacted him.

 That decision prompted defendants to move for dismissal once the discovery deadline

 passed. Although Mr. Garcia complains he had no notice of the show-cause order,

 presumably because he did not update his then-listed address with the district court

                                            6
Appellate Case: 21-1420    Document: 010110754829        Date Filed: 10/18/2022    Page: 7



 from Commerce City, Colorado, to where he was temporarily working in Gypsum,

 Colorado, the district court correctly recognized that he did not inform the court that

 he was working out of town, nor did he provide any details as to when he left, when

 he returned, or why he was unable to obtain his mail during his absence.4 These

 circumstances all suggest that Mr. Garcia made the conscious decisions not to

 comply with his discovery obligations and not to keep the court informed as to his

 whereabouts. Thus, his lack of notice and failure to respond to the show-cause order

 were due to his conscious decisions, not excusable neglect, and neither the pandemic

 nor his work obligations suggest otherwise. Mr. Garcia is not entitled to relief under

 Rule 60(b)(1).

       2. Rule 60(b)(3)

       The district court also determined that Mr. Garcia was not entitled to relief

 under Rule 60(b)(3) based on his allegations of fraud. We need not consider this

 ruling, however, because Mr. Garcia has abandoned his previous theory in favor of a

 different theory on appeal.

       In the district court, Mr. Garcia repeatedly argued under Rule 60(b)(3) that

 defense counsel engaged in fraud by seeking dismissal for lack of prosecution

 without informing the district court that he had contacted them. See, e.g., R., vol. 1

 at 35 (“[T]he order to show cause being granted for [f]ailure to prosecute was

 e[r]roneous and appears to have been made under bad faith by defense counsel and


       4
         When he eventually sought Rule 60(b) relief, Mr. Garcia indicated only that
 he returned sometime in February 2021. See R., vol. 1 at 39.
                                            7
Appellate Case: 21-1420     Document: 010110754829          Date Filed: 10/18/2022    Page: 8



 may be [t]antamount [to] [f]raud . . . .”); id. at 52 (“Defendants performed fraud on

 the courts by misleading the court to believe the plaintiff abandoned his claims and

 failed to prosecute this action.”); id. at 58 (“The defendants were actively pursuing

 the fraud on the courts by filing a misleading motion to dismiss for lack of

 prosecution . . . while being in contact with the plaintiff and not informing this

 Tribunal . . . .”); id. at 63-64 (“Defendants were in contact with petitioner before any

 deposition deadlines . . . [but defense counsel] submitted a motion to the court under

 fraud, seeking to [d]ismiss for [l]ack of [p]rosecution . . . .”).

        On appeal, however, Mr. Garcia no longer relies on Rule 60(b)(3), nor does he

 contend that defense counsel perpetrated a fraud on the district court by moving to

 dismiss without disclosing his attempts to contact them. Instead, he argues that

 defense counsel have “unclean hands” because they failed to respond to his attempts

 to reschedule his deposition and clarify their discovery requests. Aplt. Br. at 2, 6.

 Although we recognize that Mr. Garcia protested defense counsel’s failure to respond

 to his communications in the district court, the specific basis on which he sought

 relief under Rule 60(b)(3) was not his “unclean hands” theory, but rather his theory

 that defense counsel engaged in fraud by moving to dismiss without disclosing his

 attempts to contact them. These are two distinct theories.

        “Ordinarily, a party may not lose in the district court on one theory of the case,

 and then prevail on appeal on a different theory.” Richison v. Ernest Grp., Inc.,

 634 F.3d 1123, 1128 (10th Cir. 2011) (internal quotation marks omitted). Our court

 is not “a second-shot forum[] . . . where secondary, back-up theories may be mounted

                                              8
Appellate Case: 21-1420     Document: 010110754829       Date Filed: 10/18/2022       Page: 9



 for the first time.” Tele-Commc’ns, Inc. v. Comm’r, 104 F.3d 1229, 1233 (10th Cir.

 1997) (internal quotation marks omitted). When “a plaintiff pursues a new legal

 theory for the first time on appeal, . . . we usually deem it waived and refuse to

 consider it.” Richison, 634 F.3d at 1127. This includes new theories raised “on

 appeal that fall[] under the same general category as an argument presented” in the

 district court. United States v. Leffler, 942 F.3d 1192, 1196 (10th Cir. 2019) (internal

 quotation marks omitted).

       Here, because Mr. Garcia did not seek relief in the district court under

 Rule 60(b)(3) based on his “unclean hands” theory, we will not entertain that theory

 now. And, because his brief on appeal does not mention his previous theory under

 Rule 60(b)(3) based on defense counsel’s alleged fraud for failing to inform the

 district court that he had attempted to contact them, we decline to consider that

 theory as well. See Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007)

 (“[T]he omission of an issue in an opening brief generally forfeits appellate

 consideration of that issue.”).

       3. Appointment of Counsel

       Finally, Mr. Garcia challenges the denial of his motion for appointment of

 counsel. The magistrate judge recommended that the motion be denied because the

 case was terminated. The district court adopted that recommendation, noting that

 Mr. Garcia failed even to mention his motion for appointment of counsel in his

 objections to the magistrate judge’s report and recommendation. Mr. Garcia now

 contends the denial of counsel was fundamentally unfair.

                                            9
Appellate Case: 21-1420      Document: 010110754829      Date Filed: 10/18/2022       Page: 10



        We note that under this court’s firm waiver rule, “the failure to make timely

  objections to a magistrate judge’s recommendations waives appellate review of both

  factual and legal questions.” Allman v. Colvin, 813 F.3d 1326, 1329 (10th Cir. 2016)

  (brackets and internal quotation marks omitted). But “the firm waiver rule does not

  apply[] when (1) a pro se litigant has not been informed of the time period for

  objecting and the consequences of failing to object, or when (2) the interests of

  justice require review.” Id. (internal quotation marks omitted). Neither exception

  applies here because Mr. Garcia was alerted to the time period in which to object and

  the consequences of failing to do so, see R., vol. 1 at 73, and he does not explain why

  the interests of justice require review. Consequently, we need not consider the denial

  of his motion for appointment of counsel.

        In any event, even if we were to overlook Mr. Garcia’s failure to object, he has

  shown no abuse of discretion. See Rucks v. Boergermann, 57 F.3d 978, 979

  (10th Cir. 1995) (reviewing denial of counsel in a civil case for abuse of discretion).

  It was his burden “to convince the court that there [was] sufficient merit to his claim

  to warrant the appointment of counsel. This contemplates an examination of the state

  of the record at the time the request [was] made.” McCarthy v. Weinberg, 753 F.2d

  836, 838 (10th Cir. 1985) (citation omitted). “Only in those extreme cases where the

  lack of counsel results in fundamental unfairness will the district court’s decision be

  overturned.” Id. at 839.

        Mr. Garcia sought the appointment of counsel on April 21, 2021, after the

  district court had already dismissed his case with prejudice for lack of prosecution.

                                              10
Appellate Case: 21-1420     Document: 010110754829        Date Filed: 10/18/2022   Page: 11



  By that point, his only means of reinstating his claims was having the dismissal set

  aside via his Rule 60(b) motion, which the magistrate judge determined should be

  denied. Given the dismissal of Mr. Garcia’s case and his failure to show any basis

  for setting aside the judgment, the district court’s denial of counsel was not an abuse

  of discretion.

                                             III

         Accordingly, we dismiss this appeal in part for lack of jurisdiction. Otherwise,

  we affirm the district court’s judgment. We grant Mr. Garcia’s motion to proceed on

  appeal without prepayment of costs and fees and remind him of his obligation to

  continue making partial payments until his filing fee is paid in full.


                                                   Entered for the Court


                                                   Gregory A. Phillips
                                                   Circuit Judge




                                             11